Detailed Action
	Claims 1-20 are the claims hereby under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Priority date of provisional application is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yancey (US 9119379 B1).
Regarding Claim 11, Yancey discloses a method for detecting and reporting breeding behavior of an animal comprising:
providing an apparatus for monitoring breeding behavior of the animal (Col. 9 lines 3-22, placing a transmitter device) wherein the apparatus is adhered to a tail head (Col. 9 lines 3-22, on the tailhead of the animal) of the animal and wherein the apparatus comprises a switch (Col. 9 lines 3-22, comprising a radio transmitter, a pressure switch) configured to actuate when breeding behavior occurs (Col. 9 lines 3-22, sensing through the device a mount of the animal by the mounting animal and generating data related to sensing the mount); and
Col. 9 lines 3-22, sending the mount data from the transceiver through a cellular link to a central server).
Regarding Claim 14, Yancey further discloses determining a breeding trend (Col. 9 lines 64-67, making a determination of whether the animal is in estrus based on the data; wherein steps (c) through (h) are repeated over about 2 weeks to about 2 years to characterize the estrus cycle) based on the data indicative of breeding behavior (Col. 9 lines 45-67, “the data” above is “generating data related to sensing the mount” which is the breeding behavior).
Regarding Claim 15, Yancey further discloses the data indicative of breeding behavior comprises a number of actuations of the switch (Col. 16 lines 35-45, presents raw data to the user indicating number of mounts. Switch actuations define number of mounts).
Regarding Claim 16, Yancey further discloses temporarily blocking transmission of the number of actuations of the switch immediately after an initial actuation of the switch (Col. 12 lines 5-16, the transmitter sends the data after a threshold duration, for example, after 1 second, after 2 seconds, after 3 seconds, after 4 seconds, or after 5 seconds, etc. from the time the mount begins).
Regarding Claim 17, Yancey further discloses the transmission is blocked for five seconds following the initial actuation of the switch (Col. 12 lines 5-16, the transmitter sends the data after a threshold duration, for example after 5 seconds, etc. from the time the mount begin).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 20050012623 A1) and in view of Yancey (US 9119379 B1).
Regarding Claim 1, Jackson discloses an apparatus for detecting and reporting breeding behavior of an animal comprising:
a housing ([0061], upper casing 302 and lower casing 316. Upper casing 302, in conjunction with lower casing 316, encloses electronics console) configured to be attached to the animal ([0062], device 310 is configured to attach to the animal by a sleeve);
a circuit board ([0065], printed circuit board (PCB) 322) disposed within the housing (See Fig. 3A, circuit board 322 is disposed between the upper and lower casing);
a switch ([0065], switch 126) electronically connected to the circuit board ([0065], Affixed to PCB 322 in this embodiment is LED array 128, switch 126) wherein the switch is actuated when a breeding behavior occurs ([0063], A two-second depression of switch 126 would most likely be caused by a successful mount);
a controller ([0056], controller 110) electronically connected to the circuit board ([0065], Affixed to PCB 322 in this embodiment is LED array 128, switch 126, controller 110), wherein the controller is configured to generate data indicative of breeding behavior ([0056], controller 110 updates by storing [valid mounts] in memory 118).
Jackson does however disclose a disposable battery in [0043]) electronically connected to the circuit board, and configured to provide power to the apparatus; and a transmitter (Jackson does however disclose that data can be remotely transmitted in [0014]) electronically connected to the circuit board, wherein the transmitter is configured to send data indicative of breeding behavior to a remote receiver.
Yancey teaches a system for detecting estrus that comprises:
 a rechargeable battery (Col. 10 line 36, battery 84 is preferably rechargeable) electronically connected to the circuit board (Col. 10 lines 33-34, a battery 84 held in place by permanently soldered battery clips 86), and configured to provide power to the apparatus (Col. 10, lines 31-38, it is implied by “Rechargeable batteries permit use for about 3 months and up to approximately 500 recharges” that the battery is powering the electrical components); and 
a transmitter (Col. 10 line 37, transmitter 80) electronically connected to the circuit board (Col. 18 lines 34-36, transmitter, a pressure switch, an encoder, an accelerometer, an antenna, and a power supply communicatively connected to each other. The implied connection of electrical components is an electrical connection), wherein the transmitter is configured to send data indicative of breeding behavior to a remote receiver (Col. 9 lines 53-58, sensing through the device a mount of the animal by the mounting animal and generating data related to sensing the and transmitting the mount data to a transceiver). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery powered device as taught by Jackson to include a rechargeable battery as taught by Yancey to allow the device to be reusable and to permit use for up to 3 months or approximately 500 charges (Yancey Col. 10 lines 31-38). One having ordinary skill in the art would recognize that applying the well-known, routine, and conventional technique of replacing batteries with rechargeable batteries would yield only predictable results. 
Col. 12 lines 58-59, In response to activation of the pressure Switch, the transmitter sends data to the repeater or transceiver) indicating one or more of a duration of standing mounts (Col. 12 lines 59-63, Such data can include duration of the mount time) and a location of the animal (Col. 12 lines 59-63, Such data can include GPS data).
Regarding Claim 4, modified Jackson teaches the apparatus of claim 1 as described above and Jackson further discloses a memory ([0042], memory 118) electronically connected to the circuit board ([0042], controller 110  may include a memory 118. [0065], Affixed to PCB 322 in this embodiment is LED controller 110) and configured to store data generated by the apparatus ([0054], The input event is recorded at a step 252 by storing the time and event in memory 118).
Regarding Claim 8, modified Jackson teaches the apparatus of claim 1 as described above and Jackson further discloses the housing ([0061], upper casing 302 and lower casing 316) comprises an arched design (arched design shown in Fig. 3A and denoted as red dotted lines in the annotated figure below).

    PNG
    media_image1.png
    261
    306
    media_image1.png
    Greyscale

Col. 10 lines 29-30, the detection device further contains an accelerometer and/or a GPS receiver) electronically connected to the circuit board (implied by the housing enclosing the GPS receiver. In order for the receiver to work and have power it would have to be connected to the battery and this the circuit board) wherein the GPS receiver is configured to receive a signal indicative of the location of the animal (Col/ 13 lines 40-43, A GPS receiver allows a user to identify the location (including latitude, longitude, and altitude) of a transmitter whether still attached to the animal or lost in a pasture or corral).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson and Yancey as applied to claim 1 above, and further in view of Vrabete (US 20170280687 A1).
Regarding Claim 2, modified Jackson teaches the apparatus of claim 1 as described above.
However, modified Jackson does not teach the apparatus wherein the transmitter comprises a LoRa radio. Vrabete teaches an animal managing wherein an apparatus ([0055], identification tag 130) wherein a transmitter ([0056], the communication circuitry 720) comprises a LoRa radio ([0056], the communication circuit 720 may communicate over a wide area using LoRaWAN (Long Range Wide Area Network) developed by Semtech and the LoRa Alliance). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transmitter as taught by Yancey to include the LoRa technology as taught by Vrabete to communicate effectively in over a long range and mesh with other devices (Vrabete [0056]). One of ordinary skill in the art would recognize that applying the known technique of LoRaWAN communication and its associated technology to the device taught by Yancey would yield only the predictable result of enabling long range wide area communication.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson and Yancey as applied to claim 1 above, and further in view of Arne (US 20140051946 A1).

However, modified Jackson does not explicitly teach the apparatus wherein the battery is configured to deliver at least 100 mA of peak current on a repeated basis.
Arne teaches a device wherein a battery ([0059], battery 214) is configured to deliver at least 100 mA of peak current ([0059], cellular radio cellular wireless communication device 206 will draw from about 700 to about 800 milliamps peaked current… Rechargeable batteries 214 such as lithium can source adequate current under peak loads) on a repeated basis ([0059], connection to the Internet may be limited to few times per day). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rechargeable battery taught by Yancey to include the lithium polymer battery as taught by Arne to provide adequate power to allow the device to successfully connect to the wireless network over a few weeks (Arne [0059]). One having ordinary skill in the art would recognize that such modification would have involved a mere change in battery type, and to select a different known battery on the basis of its suitability for its intended use is a matter of obvious design. Arne teaches the battery portion of the electronics module of the reusable component may be selected to source peak currents that are adequate to support the cellular radio (Arne [0058]).
Regarding Claim 6, modified Jackson teaches the apparatus of claim 5, and Arne further teaches wherein the battery ([0059], battery 214) comprises a flat lithium polymer battery ([0059], batteries 214 such as lithium polymer) with a 300 mAh rating ([0060], 300 milliamp hour battery).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson and Yancey as applied to claim 1 above, and further in view of Trenkle (US 20140230755 A1).
Regarding Claim 7, modified Jackson teaches the apparatus of claim 1.
However, modified Jackson does not teach the apparatus further comprising a helical antenna electronically connected to the transmitter wherein the helical antenna is configured to boost a signal [0041], antenna 122 may include a VHF helical whip antenna) electronically connected to a transmitter ([0041], primary communications element 110 (primary communications element 110 may employ cellular communication technology in [0040]) may include an antenna 122) wherein the helical antenna is configured to boost a signal transmitted by the transmitter ([0041], maximize the broadcast range of the primary communications element 110). It would have been obvious to one having ordinary skill in the art to modify the transmitter taught by Yancey to include the helical antenna as taught by Trenkle to maximize broadcast range of the communication element and facilitate transmission of data (Trenkle [0041]). Maximize broadcast range would allow the device to successfully communicate data at longer range which increase the effectiveness for roaming animals. One having ordinary skill in the art would recognize that applying the known technique of helical antennas as taught by Trenkle to the device of Yancey would yield only the predictable result of increased broadcast range.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson and Yancey as applied to claim 1 above, and further in view of Park (US 20090198112 A1).
Regarding Claim 9, modified Jackson teaches the apparatus of claim 1.
However, modified Jackson does not the device wherein the circuit board further comprises a silicon coating wherein the silicon coating completely covers the circuit board and one or more components attached to the circuit board.
Jackson suggests that the upper casing can include a seal to prevent moisture and matter from entering into the device ([0062]).
Park teaches a portable data transmitting device wherein a circuit board ([0048], flexible printed circuit board) further comprises a silicon coating ([0048], cases 14a and 14b may be made of silicon rubber) wherein the silicon coating completely covers the circuit board and one or more components attached to the circuit board (see fig. 2, Silicon cases 14a and 14b completely cover flexible circuit board 18 with components 11, 13, 15, 16, and 18). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing as discloses by Jacksons to include the silicon covering as taught by Park to create a flexible, waterproof, and rapid and easy to install (Park [0047]). One having ordinary skill in the art would recognize that applying the known technique of coating circuit boards in silicon would yield only the predictable result of protecting the circuit board and attached components. 
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yancey as applied to claim 11 above and in view of Keays (US 20140311215 A1).
Regarding Claim 12, Yancey discloses the method of claim 11.
However, Yancey does not disclose the method further comprising storing data indicative of breeding behavior in a storage device of the apparatus after a failed transmission attempt. Keays teaches a method of monitoring a subject using global networks comprising storing data ([0120], [the data] is communicated to the memory of the breath testing device) in a storage device of the apparatus (memory of the device) after a failed transmission attempt ([0120], on the indication of a failed transmission). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of wireless data transmission as disclosed by Yancey to include storing data after a failed transmission as taught by Keays to store data after a failed transmission so that the data can be sent when connection is restored (Keays [0120]). One having ordinary skill in the art would recognize that applying the know method of storing data locally after failed transmission as taught by Keays to the method disclosed by Yancey would yield only the predictable result of allowing for retransmission of data once connection is restored. 
Regarding Claim 13, modified Yancey teaches the method of claim 12 as described above and Keays further teaches retransmitting data to the remote receiver ([0120], After a predetermined period of time has passed, the intermediary device and/or the breath testing device attempts to again transmit the queued report(s) to the monitoring station (step 1306). This process continues until a successful transmission occurs).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yancey as applied to claim 11 above and in view of Vrabete (US 20170280687 A1).
Regarding Claim 18, Yancey discloses the method of claim 11.
However, Yancey does not disclose the method wherein transmitting data indicative of breeding behavior to a remote receiver comprises transmission using a LoRaWAN protocol.
Vrabete teaches a method of managing livestock comprising transmitting data ([0060], transmit a livestock identification data) to a remote receiver ([0055], livestock health sensor systems 110) comprises transmission using a LoRaWAN protocol ([0056], the communication circuit 720 may communicate over a wide area using LoRaWAN (Long Range Wide Area Network) developed by Semtech and the LoRa Alliance). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transmitter as taught by Yancey to include the LoRa technology as taught by Vrabete to communicate effectively in over a long range and mesh with other devices (Vrabete [0056]). One of ordinary skill in the art would recognize that applying the known technique of LoRaWAN communication and its associated technology to the device taught by Yancey would yield only the predictable result of enabling long range wide area communication.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yancey as applied to claim 11 above and in view of Touma (US 20170272842 A1).
Regarding Claim 19, Yancey discloses the method of claim 11. 
However, Yancey does not disclose the method further comprising analyzing the data with a machine learning algorithm to develop a model for the prediction of estrus in animals. Touma teaches a method of wireless data monitoring comprising analyzing the data with a machine learning algorithm ([0168], cloud analysis server compiles the information sent by the different local servers and performs big data predictive analysis using data analysis techniques such as data mining, machine learning, or deep learning) to develop a model for the prediction of estrus in animals ([0193], monitoring could also be used for precise estrus period detection for a high insemination success rate). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the software disclosed by Yancey to include machine learning as taught by Touma to make better representations and create models for data sets (Touma [0168]). One having ordinary skill in the art would recognize that applying the known technique of machine learning to the method of Yancey would yield only predictable results.
Regarding Claim 20, modified Yancey teaches the method of claim 19 and Touma further teaches the algorithm comprises linear regression, K-Means clustering, or a neural network ([0168], deep learning. Deep learning is a neural network).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053.  The examiner can normally be reached on Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ALEXANDER H CONNOR/Examiner, Art Unit 3791   

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791